Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 1 of 7




             EXHIBIT I
     Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 2 of 7




CONFIDENTIAL                                              AZ_Baselice 00000082
     Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 3 of 7




CONFIDENTIAL                                              AZ_Baselice 00000083
     Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 4 of 7




CONFIDENTIAL                                              AZ_Baselice 00000084
     Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 5 of 7




CONFIDENTIAL                                              AZ_Baselice 00000085
     Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 6 of 7




CONFIDENTIAL                                              AZ_Baselice 00000086
     Case 1:19-cv-04931-JPO-SN Document 41-9 Filed 09/17/20 Page 7 of 7




CONFIDENTIAL                                              AZ_Baselice 00000087
